Exhibit 10.5

QUORUM HEALTH CORPORATION
2018 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

Pursuant to the terms of the Quorum Health Corporation 2018 Restricted Stock
Plan (the "Plan"), and as further set forth herein, you have been granted an
Award of Restricted Stock, as follows:

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Date of Grant to the Participant the Restricted Stock described
below in consideration of the Participant’s services to the Company.

 

A.

Date of Grant:  The date specified in your electronic Award notification.

 

B.

Restricted Stock Award:  The Company hereby grants to you this Award of shares
of Restricted Stock in the number set out in an electronic notification to you
by the Company’s stock plan administrator, as may be appointed from time to
time.

 

C.

Vesting Schedule:  Unless earlier forfeited in accordance with the Plan or this
Agreement, the Restricted Stock shall become vested upon the earliest to occur
of an involuntary termination by the Company without "Cause", termination by the
Participant for "Good Reason", the Participant’s death or "Disability" or a
Vesting Date in accordance with the following schedule:

 

    Percentage of Restricted Stock

Vesting Date         which are Vested Shares

 

     100%

 

The shares of Restricted Stock which have become vested pursuant to the Vesting
Schedule are herein referred to as the "Vested Shares."  If a tranche of
Restricted Stock that becomes vested includes a fraction of a share, such
fractional share shall be rounded up or down to the next nearest whole number.

 

Any portion of the Award that has not become Vested Shares in accordance with
the Vesting Schedule before or at the time the Participant terminates employment
or the Company terminates the Participant’s employment with the Company, other
than termination by the Company without Cause or by the Participant for Good
Reason or the Participant’s death or Disability, shall be forfeited.

 

D.

Deemed Execution:  On the date of your electronic acceptance of the terms of the
Award and this Agreement, this Agreement shall be deemed to have been executed
and delivered by you and the Company.

 

 

1

 

--------------------------------------------------------------------------------

 

ADDITIONAL TERMS AND CONDITIONS OF

QUORUM HEALTH CORPORATION
RESTRICTED STOCK AGREEMENT

 

Capitalized terms shall have the meaning set forth in the Plan, unless expressly
set forth to the contrary in this Restricted Stock Agreement.

1.Code Section 83(b) Election.  The Participant acknowledges that the
Participant may make an election under Section 83(b) of the Code, provided such
election is made within 30 days of the Grant Date and a copy of such election is
provided to the Company.

2.Issuance of Restricted Stock.  

(a)The Company shall issue the Restricted Stock as of the Grant Date in one or
more of the manners described below, as determined by the Company, in its sole
discretion:

(i)by the issuance of share certificate(s) evidencing Restricted Stock to the
Secretary of the Company or such other agent of the Company as may be designated
by the Company or the Secretary (the "Share Custodian"); or

(ii)by documenting the issuance in uncertificated or book entry form on the
Company’s stock records; or

(iii)by the issuance of certificates registered in the name of the Participant
which shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award in substantially the following form:

"The transferability of the shares represented by this certificate is subject to
the terms and conditions (including forfeiture) of a Restricted Stock Agreement
entered into between the registered owner and the Company.  A copy of such
agreement is on file in the offices of the Secretary of the Company at 1573
Mallory Lane, Brentwood, Tennessee 37027."

(b)In the event that the Participant forfeits any of the Restricted Stock, the
Company shall cancel the issuance on its stock records and, if applicable, the
Share Custodian shall promptly deliver the share certificate(s) representing the
forfeited shares to the Company.

(c)Participant hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Participant with
full power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Stock to the Company in accordance with
this Award, in the name, place, and stead of the Participant.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Stock are delivered to the Participant as
Vested Shares or are returned to the Company as forfeited Restricted Stock.

(d)In the event the number of shares of Common Stock is increased or reduced as
a result of a subdivision or combination of shares of Common Stock or the
payment of a stock dividend or any other increase or decrease in the number of
shares of Common Stock or other transaction such as a merger, reorganization or
other change in the capital structure of the Company, the Participant agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the

1

 

--------------------------------------------------------------------------------

 

Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.

3.Rights of a Stockholder.  Upon issuance of the shares of Restricted Stock, the
Participant shall have all of the rights of a stockholder with respect to such
shares, including the right to vote the shares and to receive all dividends or
other distributions paid or made with respect thereto.

4.Compliance With Laws.  The Plan, the granting and vesting of this Award under
the Plan, the issuance and delivery of the Restricted Stock, and the payment of
money or other consideration allowable under the Plan or this Award are subject
to compliance with all applicable federal and state laws, rules and regulations
(including, but not limited to, state and federal securities laws and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Committee, the
Board or the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Committee, the Board
or the Company may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, the
Plan and this Award shall be deemed amended to the extent necessary to conform
to such laws, rules and regulations. Nothing in the Plan or in this Award shall
require the Company to issue any Company Stock with respect to the Award if, in
the opinion of counsel for the Company, that issuance could constitute a
violation of any applicable laws. As a condition to the grant or exercise of the
Award, the Company may require the Participant (or, in the event of the
Participant’s death, the Participant’s legal representatives, heirs, legatees or
distributees) to provide written representations concerning the Participant’s
(or such other person’s) intentions with regard to the retention or disposition
of the Restricted Stock and written covenants as to the manner of disposal of
such Stock as may be necessary or useful to ensure that the grant, exercise or
disposition thereof will not violate the Securities Act, any other law or any
rule of any applicable securities exchange or securities association then in
effect. The Company shall not be required to register any Company Stock under
the Securities Act or register or qualify any Company Stock under any state or
other securities laws.

5.Successors.  This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.

6.Entire Agreement.  Subject to the terms and conditions of the Plan, this Award
expresses the entire understanding and agreement of the parties.  This Award may
be executed in two or more counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

7.Plan Incorporated by Reference. This grant of Restricted Stock is made
pursuant to the Plan, and in all respects will be interpreted in accordance with
the Plan. The Committee has the authority to interpret and construe this
Restricted Stock Agreement pursuant to the terms of the Plan, and its decisions
are conclusive as to any questions arising hereunder. The Participant hereby
acknowledges receipt from the Company of a copy of the current version of the
Plan, which shall be deemed to be incorporated in and form a part hereof. The
Participant acknowledges that in the event of any conflict between the terms of
this Restricted Stock Agreement and the terms of the Plan, as the same may be
amended and in effect from time to time, the terms of the Plan shall prevail.

8.No Employment or Other Rights. This grant of Restricted Stock does not confer
upon the Participant any right to be continued in the employment of the Company
or any subsidiary or interfere in any way with the right of the Company to
terminate the Participant’s employment at any time, for any reason, with or
without Cause, or to decrease the Participant’s compensation or benefits. This
grant of

2

--------------------------------------------------------------------------------

 

Restricted Stock is a one-time benefit and does not create any contractual or
other right to receive additional Restricted Stock or other benefits in lieu of
Restricted Stock in the future.

9.Applicable Law. The validity, construction, interpretation and effect of this
Restricted Stock Agreement will be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.

10.Notice. Any notice to the Company provided for in this Restricted Stock
Agreement shall be addressed to Quorum Health Corporation at its principal
business address in care of the Corporate Secretary of the Company, and any
notice to the Participant will be addressed to the Participant at the current
address shown on the books and records of the Company. Any notice shall be sent
by registered or certified mail, overnight courier service or by electronic
delivery.

11.Amendment. This Restricted Stock Agreement may not be amended, modified or
waived except by a written instrument signed by the party against whom
enforcement of any such modification, amendment or waiver is sought.

12.Severability.  The invalidity or unenforceability of any provision of the
Plan or this Restricted Stock Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Restricted Stock
Agreement, and each provision of the Plan and this Restricted Stock Agreement
shall be severable and enforceable to the extent permitted by law.

3